                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       FORRESTSTREAM HOLDINGS                            Case No. 16-cv-01609-LB
                                           LIMITED,
                                  12
Northern District of California




                                                          Plaintiff,
 United States District Court




                                                                                             ORDER GRANTING WALTER C.
                                  13                                                         COOK’S MOTION TO WITHDRAW
                                                   v.                                        AS ATTORNEY FOR GREGORY
                                  14                                                         SHENKMAN
                                           GREGORY SHENKMAN,
                                  15                                                         Re: ECF No. 364–366
                                                          Defendant.
                                  16

                                  17                                           INTRODUCTION

                                  18         Walter C. Cook, counsel for the defendant Gregory Shenkman, moves to withdraw as Mr.

                                  19   Shenkman’s attorney because — among other reasons — Mr. Shenkman has made it unreasonably

                                  20   difficult for him to carry out his role effectively and is not paying him.1 Plaintiff Forreststream

                                  21   Holdings Ltd. does not oppose withdrawal, provided that withdrawal does not complicate

                                  22   Forreststream’s being able to serve Mr. Shenkman with documents and filings. Mr. Cook served

                                  23   his motion to withdraw on Mr. Shenkman.2

                                  24         The court held two hearings — on February 7, 2019, and on March 7, 2019 — at which Mr.

                                  25   Cook, Mr. Shenkman, and Forreststream were all present. As discussed at the hearings, the court

                                  26
                                  27
                                       1
                                         Cook Decl. – ECF No. 365 at 2–3 (¶¶ 5–13). Citations refer to material in the Electronic Case File
                                       (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Cook Mot. to Withdraw Proof of Service – ECF No. 365 at 27.

                                       ORDER – No. 16-cv-01609-LB
                                   1   grants the motion to withdraw for the reasons advanced by Mr. Cook and finds that he has taken

                                   2   adequate steps to avoid foreseeable harm caused by his withdrawal.

                                   3

                                   4                                               ANALYSIS

                                   5   1. Governing Law

                                   6      Under Civil Local Rule 11-5(a), “[c]ounsel may not withdraw from an action until relieved by

                                   7   order of Court after written notice has been given reasonably in advance to the client and to all

                                   8   other parties who have appeared in the case.” The Local Rules further provide that if the client

                                   9   does not consent to the withdrawal and no substitution of counsel is filed, the motion to withdraw

                                  10   will be granted on the condition that all papers from the court and from the opposing party will be

                                  11   served on the current (and withdrawing) counsel to forward to the client until the client appears

                                  12   through new counsel or pro se (if the client is not a corporate defendant). N.D. Cal. Civ. L.R.
Northern District of California
 United States District Court




                                  13   11-5(b).

                                  14      Withdrawal is governed by the California Rules of Professional Conduct. See Nehad v.

                                  15   Mukasey, 535 F.3d 962, 970 (9th Cir. 2008) (applying California Rules of Professional Conduct to

                                  16   attorney withdrawal); j2 Global Commc’ns, Inc. v. Blue Jay, Inc., No. C 08-4254 PJH, 2009 WL

                                  17   464768, at *1 (N.D. Cal. Feb. 24, 2009) (citing Elan Transdermal Ltd. v. Cygnus Therapeutic Sys.,

                                  18   809 F. Supp. 1383, 1387 (N.D. Cal. 1992)). California Rule of Professional Conduct 3-700(C) sets

                                  19   forth several grounds under which an attorney may request permission to withdraw, including the

                                  20   following: (1) a client (a) insists on presenting a claim or defense not warranted under the law or a

                                  21   good-faith extension of it, (b) seeks to pursue an illegal course of conduct, (c) insists that the

                                  22   attorney pursue an illegal course of conduct or conduct barred by the ethics rules, (d) makes it

                                  23   unreasonably difficult for the attorney to carry out his employment effectively, (e) insists (in a

                                  24   matter not pending before a tribunal) that the attorney act contrary to the attorney’s judgment or

                                  25   advice, or (f) breaches an agreement or obligation as to fees; (2) the attorney’s continued

                                  26   employment is likely to breach the ethics rules; (3) the inability to work with co-counsel indicates

                                  27   that the best interests of the client likely will be served by withdrawal; (4) the member’s mental or

                                  28   physical condition renders it difficult for the member to carry out the employment effectively;

                                       ORDER – No. 16-cv-01609-LB                         2
                                   1   (5) the client knowingly and freely assents to termination of the employment; or (6) the attorney

                                   2   believes in good faith (in proceeding pending before a tribunal) that the tribunal will find other

                                   3   good cause for the withdrawal.

                                   4         Before counsel can withdraw, counsel must comply with California Rule of Professional

                                   5   Conduct 3-700(A)(2), which provides that counsel must not withdraw from employment until the

                                   6   member has taken steps to avoid reasonably foreseeable prejudice to the rights of the client,

                                   7   including giving due notice to the client, allowing time for employment of other counsel,

                                   8   complying with Rule 3-700(D) (regarding papers), and complying with applicable laws and rules.

                                   9   El Hage v. U.S. Sec. Assocs., Inc., No. C06-7828 TEH, 2007 WL 4328809, at *1 (N.D. Cal. Dec.

                                  10   10, 2007).

                                  11         The decision to permit counsel to withdraw is within the sound discretion of the trial court.

                                  12   United States v. Carter, 560 F.3d 1107, 1113 (9th Cir.2009). Courts consider several factors when
Northern District of California
 United States District Court




                                  13   considering a motion for withdrawal, including (1) the reasons counsel seeks to withdraw, (2) the

                                  14   possible prejudice that withdrawal may cause to other litigants, (3) the harm that withdrawal might

                                  15   cause to the administration of justice, and (4) the extent to which withdrawal will delay resolution

                                  16   of the case. Deal v. Countrywide Home Loans, No. C 09-01643 SBA, 2010 WL 3702459, at *2

                                  17   (N.D. Cal. Sept. 15, 2010).

                                  18
                                  19   2. Application

                                  20         The court grants the motion to withdraw because Mr. Shenkman (1) has made it unreasonably

                                  21   difficult for Mr. Cook to carry out his employment effectively — as reflected in Mr. Cook’s

                                  22   declaration3 and in the court’s earlier order sanctioning Mr. Shenkman, Forreststream Holdings

                                  23   Ltd. v. Shenkman, No. 16-cv-01609-LB, 2018 WL 6522218 (N.D. Cal. Dec. 11, 2018)4 — and

                                  24   (2) has breached his obligation to pay Mr. Cook, both of which are grounds for withdrawal under

                                  25

                                  26
                                  27
                                       3
                                           Cook Decl. – ECF No. 365.
                                       4
                                           Order – ECF No. 345.
                                  28

                                       ORDER – No. 16-cv-01609-LB                          3
                                   1   California Rule of Professional Conduct 3-700(C). Mr. Cook has taken available steps to avoid

                                   2   prejudice to Mr. Shenkman by giving him notice.5

                                   3

                                   4                                            CONCLUSION

                                   5       The court grants Mr. Cook’s motion to withdraw as attorney for Mr. Shenkman.

                                   6       Because Mr. Shenkman will now be proceeding pro se, at the March 7, 2019 hearing the court

                                   7   provided him with a copy of the district court’s handbook Representing Yourself in Federal Court:

                                   8   A Handbook for Pro Se Litigants and a flyer for the Legal Help Center, a free service of the

                                   9   Volunteer Legal Services Program. The court attaches another copy of the handbook and flyer

                                  10   here.

                                  11       Mr. Shenkman is ordered to (1) file an appearance in this case that states his current address

                                  12   and (2) keep his address current and up-to-date with the court on an ongoing basis. The court will
Northern District of California
 United States District Court




                                  13   not excuse any failure by Mr. Shenkman to keep his address current and up-to-date and will deem

                                  14   Mr. Shenkman to have constructive knowledge of any documents or filings properly served upon

                                  15   him at the address he has on file with the court. (Until Mr. Shenkman enters an appearance, Mr.

                                  16   Cook must accept service of all papers from Forreststream and the court and must forward them to

                                  17   Mr. Shenkman.)

                                  18       Nothing in this order relieves Mr. Shenkman of any obligation imposed on him by any prior

                                  19   court order.

                                  20       Mr. Cook is ordered to serve a copy of this order on Mr. Shenkman.

                                  21

                                  22       IT IS SO ORDERED.

                                  23       Dated: March 8, 2019

                                  24                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  25                                                    United States Magistrate Judge
                                  26
                                  27   5
                                        Cook Mot. to Withdraw Proof of Service – ECF No. 366 at 5; Cook Proof of Service – ECF No. 370.
                                       Additionally, Mr. Shenkman attended in person both the February 7, 2019 and the March 7, 2019
                                  28   hearings where Mr. Cook’s motion was discussed.

                                       ORDER – No. 16-cv-01609-LB                        4
